As filed with the Securities and Exchange Commission on August 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Floor 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2012 Item 1. Schedule of Investments. OSTERWEIS FUND SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited) Shares Value COMMON STOCKS: 81.2% Aerospace & Defense: 3.1% Spirit AeroSystems Holdings, Inc. 1 $ Beverages: 2.0% Diageo Plc - ADR Commercial Banks: 3.4% First Republic Bank Containers & Packaging: 3.0% Crown Holdings, Inc. 1 Electronic Equipment, Instruments & Components: 2.1% Avnet, Inc. 1 Food Products: 9.0% Cosan Limited Kraft Foods, Inc. Unilever NV - ADR Gas Utilities: 3.1% Questar Corp. Health Care Equipment & Supplies: 5.4% Hologic, Inc. 1 Teleflex, Inc. Health Care Providers & Services: 3.3% HealthSouth Corp. 1 Insurance: 5.0% Alleghany Corp. 1 Symetra Financial Corp. Internet Software & Services: 2.3% Google, Inc. 1 Media: 6.2% Cinemark Holdings, Inc. Viacom, Inc. Multiline Retail: 1.8% Marks & Spencer Group Plc - ADR Office Electronics: 2.4% Xerox Corp. Oil, Gas & Consumable Fuels: 5.7% Kinder Morgan, Inc. Occidental Petroleum Corp. Pharmaceuticals: 10.0% Bayer AG - ADR Johnson & Johnson Novartis AG - ADR Valeant Pharmaceuticals International, Inc. 1 Semiconductors & Semiconductor Equipment: 1.6% Atmel Corp. 1 Software: 3.9% Compuware Corp. 1 Rovi Corp. 1 Thrifts & Mortgage Finance: 1.8% Nationstar Mortgage Holdings, Inc. 1 Trading Companies & Distributors: 3.0% Air Lease Corp. 1 Water Utilities: 3.1% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $636,200,668) PARTNERSHIPS & TRUSTS: 6.6% Oil, Gas & Consumable Fuels: 6.6% Enterprise Products Partners L.P. Magellan Midstream Partners L.P. TOTAL PARTNERSHIPS & TRUSTS (Cost $28,391,685) Principal Amount Value BONDS: 2.8% CORPORATE BONDS: 2.8% IT Services: 0.6% Unisys Corp. 12.750%, 10/15/2014 2 Multiline Retail: 2.2% Dollar General Corp. 11.875%, 07/15/2017 TOTAL CORPORATE BONDS (Cost $27,944,799) TOTAL BONDS (Cost $27,944,799) Shares Value SHORT-TERM INVESTMENTS: 8.7% Federated U.S. Treasury Cash Reserve, 0.000% 3 TOTAL SHORT-TERM INVESTMENTS (Cost $83,185,844) TOTAL INVESTMENTS IN SECURITIES: 99.3% (Cost $775,722,996) Other Assets in Excess of Liabilities: 0.7% TOTAL NET ASSETS: 100.0% $ ADR - American Depositary Receipt 1 Non-income producing security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At June 30, 2012, the value of these securities amounted to $6,184,560 or 0.6% of net assets. 3 Annualized seven-day yield as of June 30, 2012. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GCIS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Summary of Fair Value Disclosure at June 30, 2012 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2012: Level 1 Level 2 Level 3 Common Stocks ^ $ $
